                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 15, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

MICHAEL GARRETT,                          §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:17-CV-337
                                          §
LORIE DAVIS,                              §
                                          §
        Defendant.                        §

                                     ORDER

      The Court is in receipt of Plaintiff’s Rule 60(b)(3) Motion, Dkt. No. 25; the
Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 26; and
Plaintiff’s Objections to the M&R, Dkt. No. 27.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 26. Accordingly, the Court DENIES Plaintiff’s
Rule 60(b)(3) Motion, Dkt. No. 25.


      SIGNED this 14th day of March, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
